Citation Nr: 1603089	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  10-30 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to April 11, 2013, and in excess of 70 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 20 percent for service-connected lumbar spine degenerative joint disease (DJD).

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar radiculopathy of the left lower extremity.

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran & his wife


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and August 1990 to February 1991.  

These matters come before the Board of Veterans Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran was granted service connection for PTSD in a January 2009 rating decision; and service connection for lumbar spine DJD and lumbar radiculopathy of the left leg was granted in an April 2009 rating decision.  The Veteran disagreed with the initial disability ratings and he perfected an appeal.  Over the course of the appeal, the Veteran's PTSD rating was increased to 50 percent from the initial date of the grant, and then to 70 percent effective April 11, 2013.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 3  (1993).

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In the December 2015 appellant brief, the Veteran's representative stated that the Veteran was eligible for TDIU because of his rated disabilities.  In light of the Court's holding in Rice, the Board has considered a TDIU claim as part of the Veteran's pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

In June 2011, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the Veteran's VA claims folder.

The issues of reopening claims for service connection for malaria and a bilateral hip condition have been raised by the record in the December 2015 appellant brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

In addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to April 11, 2013, the Veteran's PTSD has been manifested by symptoms such as recurrent intrusive thoughts, anxiety, nervousness, poor sleep, irritability, depressed mood, and trouble relating well to other people, as well as impaired short term memory and concentration, leading to occupational and social impairment with reduced reliability and productivity.  While the Veteran had deficiencies in mood, family, and work, he did not have deficiencies in judgement or thinking characteristic of occupational and social impairment with deficiencies in most areas.  

2.  From Apri11, 2013, the Veteran's depression and PTSD have been manifested by symptoms such as anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances; leading to occupational and social impairment with deficiencies in most areas.  The Veteran does not have total occupation and social impairment.

3.  The Veteran's lumbar spine disability has been manifested by forward flexion between 50 and 60 degrees.  Ankylosis of the lumbar spine has not been shown.

4.  The Veteran's lumbar radiculopathy of the left lower extremity has been manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to April 11, 2013, the criteria for an evaluation in excess of 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  From April 11, 2013, the criteria for an evaluation in excess of 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for an evaluation in excess of 20 percent for lumbar spine DJD have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

4.  The criteria for an evaluation in excess of 10 percent for lumbar radiculopathy of the left lower extremity have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.31, 4.120, 4.123, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b).  In November 2008, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for PTSD and a spine disability.  Service connection was subsequently granted in January 2009, and April 2009, respectively, and the Veteran appealed the initial ratings assigned.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
 § 3.159(c).  Service treatment records and private treatment records have been associated with the claims file.  In February 2013, the Board remanded this claim in part based on the possibility of outstanding private treatment records.  Notice was sent to the Veteran, who replied that he had no further outstanding private treatment records and that he wished to proceed with adjudication of the appeal.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The Veteran was medically evaluated in conjunction with his claims in November 2008 and March 2009, December 2009, January 2010, and also in April and May 2013 in accordance with the February 2013 Board Remand.  See Stegall, supra.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information to allow the Board to render an informed decision on the Veteran's current levels of disability at different points in time.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board finds the examinations of record to be adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran testified before the undersigned Veterans Law Judge in June 2011.  With respect to the aforementioned hearings, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Therefore, the Board will determine whether further staged evaluations are warranted. 

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  See 38 C.F.R. § 4.126 (2015).  

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is evidence of total occupational and social impairment due to gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.  The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.

The Federal Circuit has indicated that when addressing the issue of a veteran's entitlement to a disability rating under 38 C.F.R. § 4.130, an explicit finding as to how most of the enumerated areas are affected may be important, if not absolutely required.  See Vazquez-Claudio v. Shinseki, 2012-7114 (Fed. Cir. Apr. 8, 2013). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- IV), p. 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).  

In this case, the Veteran essentially contends that his PTSD is more disabling than contemplated by the current disability evaluation.

In November 2008, the Veteran was afforded a psychiatric examination to establish service connection for PTSD.  The examiner noted that the Veteran did not have mental health treatment records.  The Veteran reported intrusive thoughts on an almost daily basis about Vietnam; and that he experienced physiological arousal such as feelings of anxiety, nervousness, and increased heart rate.  He also reported poor sleep and that he would get up every hour to check things, which caused his wife to sleep in another room.  He also reported irritability and difficulty keeping jobs because of his inability to relate well to other people.  He stated he had very few friends and engaged in few social activities, preferring to remain isolated.  He reported doing projects around the home and fishing occasionally, but denied community involvement.  The examiner noted he was appropriately dressed and groomed.  His speech was clear, coherent, and goal directed.  Attention and concentration, as well as eye contact, were variable.  His affect was constricted and mood was dysphoric.  He was tearful at times.  Short term memory and concentration were somewhat impaired.  Long term memory was normal.  Insight and judgement were developed.  His thought process was linear and devoid of delusional content.  He was not suicidal or homicidal.  His GAF score was a 58.  The examiner noted that the Veteran was experiencing a mild to moderate level of impairment in social and occupational functioning. 

In January 2010, the Veteran was afforded another VA examination for his PTSD.  He reported difficulty sleeping, and that he was restless and screamed in his sleep, so his wife moved out of his bedroom.  He reported intrusive thoughts and that he did not like crowds, loud noises, or social events.  He also reported depressed mood and irritability, as well as verbal aggression towards his wife.  He stated he experienced suicidal ideation but never made a plan to harm himself, and that he experienced homicidal ideation when he perceived that someone was trying to hurt him, but never actually made an attempt to harm anyone.  He reported seeing some relatives, but did not have a lot of interaction with people outside of his family.  He had decreased interest in hobbies and social activities and was drinking daily.  The examiner reported that the Veteran was appropriately dressed and groomed.  His speech was clear, coherent, and goal directed.  Attention, concentration, and eye contact were variable.  His affect was constricted and his mood was dysphoric.  He was tearful.  Short term memory and concentration were somewhat impaired, but long term memory was within normal limits, as were insight and judgement.  Thought process was linear and goal directed, and the Veteran was not currently experiencing suicidal or homicidal ideation.  His GAF score was a 48.  

In June 2011, the Veteran testified at his hearing that he was always checking doors, which his representative called an "obsessive ritual."  He also stated that he would snap at his wife and grandchild.  He also stated that he had short term memory problems and that he forgot the name of a close relative or friend, when prompted by the representative during testimony.  He stated that recently he had gone to the post office and forgot to mail his letters when he got there.  He stated that he had not ever thought about suicidal or killing someone else.  He also stated that he had never suffered hallucinations or illusions.  He replied that he had problems with personal hygiene when prompted by his representative, but did not state what those problems were.  He also stated that he was not involved in any social activity or involved with his family.  

In April 2013, the Veteran was afforded a VA examination to determine the current severity of his PTSD.  The examiner opined that overall the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran did not take medication or attend psychiatric treatment.  The examiner noted symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran has recurrent distressing dreams of service; and avoided activities, places or people that aroused recollection of his trauma.  The examiner also noted that the Veteran experienced marked diminished interest or participation in significant activities and feelings of detachment or estrangement from others. 

Throughout the appeal period, the Veteran has displayed symptoms of recurrent intrusive thoughts, anxiety, nervousness, poor sleep, irritability, depressed mood, and trouble relating to other people, as well as impaired short term memory and concentration.  These symptoms are hallmarks of a 50 percent rating, and many are specifically listed in the Diagnostic Code as examples, including his impairment of short term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. 

However, during that time period the Veteran also was engaged in some social activities and maintained a few friends and relationships with family, as well as doing projects around the house and engaging hobbies, even if he had diminished interest.  He was also alert to time, space and person, and his judgement was not impaired.  His judgment and insight were noted to be intact by every clinician who interviewed him, with long term memory intact, and speech being clear, coherent, and goal directed.  He displayed no delusions or hallucinations.  He was judged to have only mild to moderate impairment.  Although in the 2011 hearing testimony, the Veteran affirmatively replied when prompted by his representative on whether he engaged in obsessive rituals or had problems with personal hygiene, these are the exact wording from Diagnostic Code 9411 and appears to be an attempt to meet examples of code criteria.  Other than these vague statements, neither the Veteran nor his examiners mention hygiene problems.  Similarly, the Veteran reported forgetting the name of a close friend or relative, but did not specify who, which again is a reference to the diagnostic code.

Finally, while the Veteran mentioned intermittent, passive suicidal thoughts as well as passive homicidal thoughts in his January 2010 examination, he did not mention them at any other point and specifically stated during the June 2011 hearing that he had never had suicidal or homicidal thoughts; therefore, these inconsistent statements are not afforded much probative value.  

Therefore, overall while he had deficiencies in mood, work, and occasionally family relations, the Veteran did not display impairment when it came to judgement, or thinking and thought process.  Thus a rating in excess of 50 percent is not warranted prior to April 11, 2013.

The Board is aware that based on the April 2013 examination, the RO assigned a 70 percent rating, and that the Veteran's symptoms described during that examination are very similar in nature to those described at earlier examinations.  However, for the reasons stated above, the Board believes these symptoms to be overall more reflective of a 50 percent rating.  Other than difficulty in adapting to stressful circumstances, none of the Veteran's symptoms at that examination were characteristic of a 70 percent rating and the majority of the described symptoms at that examination overall more accurate reflect a global disability picture of 50 percent.  See Vazquez-Claudio v. Shinseki, supra; Mauerhan, supra.   It is noted, however, that the 70 percent rating from April 11, 2013 will remain in place.  
From April 11, 2013, symptoms which the Veteran has reported or exhibited based on the April 2013 VA examination include symptoms of anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  

The Veteran demonstrated that he did not have total occupational or social impairment from April 11, 2013.  In fact, the Veteran has been shown to have normal communication, his intuition has consistently been judged as good, and his thought process consistently described as goal-directed, oriented, and linear, by his examiners.  He has also demonstrated the ability to perform activities of daily living, grooming, and self-care, other than his statement at his hearing regarding hygiene, which has not been afforded probative value, as explained above.  The Veteran also displayed orientation as to time and place, and an intact long term memory.  Thus, in the absence of total social impairment due to his symptoms, a 100 percent rating under the General Rating Formula cannot be assigned from April 11, 2013.  Thus the Board finds that no more than a 70 percent rating is warranted during this part of the appeal period.

In reaching these determinations, the Board has considered whether, under Fenderson a higher rating might be warranted for any period of time during the pendency of this appeal.  See Fenderson, supra.  But there is no evidence that the Veteran's PTSD warranted an evaluation in excess of 50 percent prior to April 11, 2013, for the above reasons, or in excess of 70 percent thereafter.  Therefore, the continuation of the current staged rating is warranted.

Extraschedular Consideration of PTSD

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected PTSD is contemplated and reasonably described by the rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.130 (2015).  In this regard, the Veteran's psychiatric disorder has specifically been manifested by anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 9411.  See id.  Accordingly, the Board finds that a comparison of the Veteran's PTSD with the schedular criteria does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has been granted service connection for a lumbar spine disability, radiculopathy, and bilateral hearing loss.  The medical and treatment records do not reflect that the Veteran's service-connected psychiatric disorder results in further disability when looked at in combination with the above.   Therefore, the Board finds that the schedular criteria adequately describe the Veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lumbar Spine Disability 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2015).

Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010, Note 1 (2015). 

Pursuant to 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015). 

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent).  

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

The spine codes permit evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).
The following ratings apply to intervertebral disc syndrome based on incapacitating episodes: 

60 percent: Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40 percent: Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20 percent: Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015). 

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range-of-motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range-of-motion of the lumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range-of-motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2015).

The Veteran contends that his service-connected lumbar spine disability should be rated higher than 20 percent.  

In March 2009, the Veteran was afforded a VA examination for his spine.  Forward flexion was 60 degrees; extension was 15 degrees; lateral flexion was 20 degrees bilaterally and rotation was 30 degrees to the right and 20 degrees to the left.  Range of motion was accompanied by pain but not additionally limited following repetitive use testing.  The Veteran was tender over the lumbar spine.  His sensory function appeared normal.  His motor strength appeared diminished during flexion and extension of the left knee.  His gate was broad based and slow.  The examiner noted "some" clinical evidence of left lumbar radiculopathy.  

In December 2009, the Veteran was afforded another VA examination.  He noted he had back pain on most days, but had not suffered any incapacitating episodes in the past 12 months.  Flexion was 60 degrees initially and 50 degrees after repetition.  Lateral flexion was 20 degrees bilaterally and unaffected by repetition.  Rotation was 20 degrees to the right and 15 degrees to the left and unaffected by repetition.  Motion was accompanied by end of range pain.  He was tender in the right paraspinal area.  Knee jerks were 2+(normal) and equal.  His gate was slow, broad based and apparently antalgic.  

The Veteran was afforded a VA examination in January 2010.  The Veteran complained of low back pain 5-6 days per week.  He felt stiff in the morning  and sometimes pain and stiffness all day long.  The Veteran stated he had some weakness and localized low back pain of moderate to severe intensity, which did not radiate to the lower extremities.  The examiner noted that the low back pain affected his activities of daily living.  The Veteran had limited range of motion when bending at the waist.  His deep tendon reflexes were 1+ (hypoactive) in both knees and ankles.  His muscle mass and strength were normal in both lower extremities.  Upon sensory examination the Veteran reported normal sensation to pinprick and light touch in both lower extremities.  The examiner noted he did not find any signs of radicular nerve damage or any kind of nerve disease or neurological problems in the lower extremities. 

In April 2013, the Veteran was afforded a new VA examination for his spine.  Forward flexion ended at 50 degrees and evidence of painful motion began at 50 degrees.  Extension ended at 30 degrees or greater with painful motion beginning at 30 degrees or greater.  Upon repetitive use testing, flexion ended at 50 degrees.  The examiner noted the Veteran had functional loss in the form of less movement than normal and pain on movement.  The Veteran had normal muscle strength and no atrophy.  His reflex examination was normal for the bilateral knees and ankles.  The Veteran also had normal sensation to light touch.  The Veteran did not display radicular pain in any extremity, and had no other neurological abnormalities.  He also had no incapacitating episodes over the past twelve months of invertebrate disc disease. 

First, under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a higher rating of 40 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  All the VA examination reports noted that the Veteran had no incapacitating episodes in the last twelve months.  None of the treatment records indicate that he has had any incapacitating episodes as defined by the regulation, i.e., physician prescribed bedrest.  Therefore, a higher rating based on incapacitating episodes is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2015). 
	
As the Veteran is not entitled to an increased rating based on incapacitating episodes, it is necessary to determine whether he is entitled to a higher rating based on his orthopedic and neurological manifestations.

Turning to the orthopedic manifestations, the Board notes that for a 40 percent evaluation, the Veteran must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2015).  

Based on the record, as outlined above, the Board finds that the criteria for a 40 percent evaluation have not been met.  Specifically, the Veteran's flexion has been limited at most to 50 degrees, and never to less than 30 degrees.  There is also no showing of ankylosis, defined above as an immobility of the joint, as he has demonstrated the ability to flex, extend, and laterally flex and rotate.  Thus, the higher evaluation is not warranted.

Under Diagnostic Code 5003, the maximum rating available under that code would be 20 percent, thus the code is not applicable in this instance. 

Consideration has been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  While the Veteran noted weakness at times, the April 2013 examination noted no muscle weakness or atrophy and that his only functional loss was less movement than normal and pain on movement.  There was no evidence of muscle atrophy or loss of muscle strength at any time.  Reflexes were noted as normal, except at times in the left lower extremity, which is being accounted for in a separate rating for lumbar radiculopathy.  While the Veteran's right extremity was noted to be hypoactive in the January 2010 examination, this was not found to be the case any other time, and even then light touch sensation was normal, and no nerve damage was evident; therefore this finding is not reflective of a need for a separate rating.  Overall, there was nothing to indicate that DeLuca criteria were present.  The Board finds that the current 20 percent evaluation adequately portrays any functional impairment due to pain that the Veteran experiences as a consequence of use of his lumbar spine.

As to the neurological manifestations, the Veteran already receives a separate disability evaluation for lumbar spine radiculopathy, which will be addressed below.  He also did not have any other neurological abnormalities or findings related to the lumbar spine.  Therefore, no rating based upon neurological manifestations is warranted.  

In sum, a compensable evaluation in excess of the current 20 percent evaluation for the orthopedic manifestations of the Veteran's lumbar spine disability is not warranted at any time during the applicable period.  See Fenderson, supra.



Extraschedular Consideration of Spine Disability

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected back disability is contemplated and reasonably described by the rating criteria under Diagnostic Code 5242.  See 38 C.F.R. § 4.71a.  In this regard, the Veteran's lumbar spine symptoms are manifested by forward flexion to 50 degrees and no ankylosis.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 5242. 

In sum, the Board finds that a comparison of the Veteran's spine disability with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has been granted service connection for PTSD, radiculopathy, and bilateral hearing loss.  The medical and treatment records do not reflect that the Veteran's service-connected spine disability results in further disability when looked at in combination with the above.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Left Radiculopathy

The Veteran's radiculopathy of the left lower extremity has been evaluated under Diagnostic Code 8520, paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015). 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520.

A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy. 

Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively. 
Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015).

In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).

In March 2009, during a VA spine examination, the Veteran's sensory function appeared normal.  His motor strength appeared diminished by flexion and extension of the left knee.  His gate was broad based and slow.  The examiner noted "some" clinical evidence of left lumbar radiculopathy.  

In December 2009, during a VA examination, knee jerks were 2+(normal) and equal. 

In January 2010, the Veteran's deep tendon reflexes were 1+(hypoactive) in both knees and ankles.  His muscle mass and strength were normal in both lower extremities.  Upon sensory examination the Veteran reported normal sensation to pinprick and light touch in both lower extremities.  The examiner noted that he did not find any signs of radicular nerve damage or any kind of nerve disease or neurological problems in the lower extremities.  

In April 2013 during a VA spine examination, the Veteran had normal muscle strength and no atrophy.  His reflex examination was normal for the bilateral knees and ankles.  The Veteran also had normal sensation to light touch.  The Veteran did not display radicular pain in any extremity, and had no other neurological abnormalities.  

In May 2013, the Veteran was afforded a VA examination for his nerves.  The examiner noted a diagnosis of mild left lower extremity neuropathy.  The Veteran had symptoms of mild intermittent pain, mild paresthesias, and mild numbness in his left lower extremity.  His left knee extension strength was 4/5 but he had no muscle atrophy.  His deep tendon reflexes were hypoactive for his left knee and absent for his left ankle.  His sensory examination for light touch was normal for his thigh, ankle, and foot and toes.  Overall, the examiner noted mild incomplete paralysis of the left sciatic nerve.  

Throughout the appeal period, the Veteran reported mild intermittent pain, mild paresthesias, mild numbness, hypoactive deep tendon reflexes, and gait abnormality.  However, physical evaluation also revealed normal muscle strength and no sensory abnormality was decreased including sensation to pinprick.  His symptoms, including mild intermittent pain, mild paresthesias, and mild numbness are adequately contemplated by the 10 percent evaluation for a mild degree of impairment.  He did not demonstrate moderate incomplete paralysis of his left lower extremity; there was no muscle atrophy or strength abnormality, only gait abnormality and decreased deep tendon reflexes during the January 2010 and May 2013 examination, which again are contemplated by a 10 percent rating.  These findings support a 10 percent evaluation throughout the appeal period and not a higher 20 percent evaluation.  See Fenderson, supra. 




Extraschedular Consideration of Left Lumbar Radiculopathy

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Id.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration. Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015). 

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service-connected radiculopathy is contemplated and reasonably described by the rating criteria under Diagnostic Code 8520.  See 38 C.F.R. 
§ 4.124a.  In this regard, the Veteran's radiculopathy is manifested by mild paresthesias, pain, and numbness.  This type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 8520. 

In sum, the Board finds that a comparison of the Veteran's radiculopathy with the schedular criteria for the disability does not show that it presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2015).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Next, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran has been granted service connection for PTSD, a lumbar spine disability, and bilateral hearing loss.  The medical and treatment records do not reflect that the Veteran's service-connected radiculopathy results in further disability when looked at in combination with the above.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's radiculopathy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to April 11, 2013, and in excess of 70 percent thereafter, is denied.

Entitlement to an initial disability rating in excess of 20 percent for lumbar spine degenerative joint disease is denied. 

Entitlement to an initial disability rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity is denied. 





REMAND

A TDIU which may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

The Veteran's service-connected disabilities total 80 percent when combined; which satisfy the threshold minimum percentage rating requirements of 38 C.F.R. 
§ 4.16(a) for a TDIU.

The Court has held that a TDIU claim may not be denied without producing evidence, as distinguished from mere conjecture, that the Veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

In this case, the April 2013 VA examiner stated that regarding the Veteran's lumbar disability, that his back pain would preclude any physical jobs involving heavy lifting or extended walking, however, the Veteran would not be precluded from sedentary work.  In the Veteran's April 2013 PTSD examination, the examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work or a work like setting, and difficulty in establishing and maintaining effective work relationships; however then stated that the Veteran's PTSD did not appear to impact his ability to follow substantially gainful employment.  Given the potentially contradictory nature of these statements, upon remand, the Veteran must be provided an examination to ascertain whether he is unemployable due to his service-connected disabilities because of an inability to complete sedentary work as well as well as physical labor.

Accordingly, the case is REMANDED for the following actions:
1.  Send the Veteran a duty-to-assist letter on the issue of entitlement to a TDIU. 
 
2.  Schedule the Veteran for an examination with a psychologist, psychiatrist, or appropriate medical professional who is qualified to offer an opinion regarding whether the Veteran's service connected disabilities render him unemployable, specifically including his PTSD.  In proffering an opinion, the examiner should review the claims file, and then offer an opinion as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.   

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disorders, given his current skill set and educational background.  All opinions expressed should be accompanied by supporting rationale.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


